DETAILED ACTION
This action is responsive to the filing of 6/25/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (5,933,141) in view of Canova (6,982,695.)

Claim 1, 11: Smith discloses an electronic apparatus comprising: 
at least one processor configured to: 
display, on the touch display, a first screen, 
while displaying the first screen (Fig. 3A: 300), identify a first input for displaying an operation window (Fig. 3A: 6:16-50, picture adjustment control overlay that has been called up by the user), 
based on identifying the first input, display, on the touch display, a second screen which comprises the operation window (Fig. 3A: 6:16-50, picture adjustment control overlay that has been called up by the user) comprising at least one setting item (Fig. 3A: 304-308), 
while displaying the second screen, identify a second input (Fig. 3A, 6:16-50, user-controllable pointer 302 has been positioned over control 304) for adjusting a setting corresponding to a first setting item (Fig. 3B: 304) of the at least one setting item in associated with the first setting item, 
based on identifying the second input, stop displaying a part of the operation window so that a portion of the first screen underneath the part of the operation window is visible together with the first setting item (Fig. 3A-3B: part 306 and 308, controls 306 and 308 have become completely transparent (invisible)), 
while displaying the portion of the first screen underneath the part of the operation window with the first setting item, identify a release of the second input, and based on identifying the release of the second input, display, on the touch display, the second screen by displaying the part of the operation window and stopping displaying of the portion of the first screen underneath the part of the operation window (6:16-50, pointer 302 has been re-positioned such that it is no longer over control 304. Thus, controls 304, 306 and 308 return to their first configuration. where they all are visible (opaque.))

However, Smith does not explicitly disclose: a touch display; and adjust the setting corresponding to the first setting item according to the second input.

Canova discloses a similar method for adjusting screen attributes, including a touch display (2:54, computer's touch sensitive screen); and adjust the setting corresponding to the first setting item according to the second input (Fig. 2: 245, 250, 255; 2:53, user can then adjust the contrast using a graphical slider; 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teaching of Smith with that of Canova so as to instead utilize a touch controlled scroll bar for adjusting a setting in lieu of a the control used in Smith (up / down arrow used with a pointer.) One would have been motivated to utilize a scroll bar touch input means taught by Canova so as to display to the user the minimum and maximum ranges and show the current level.

Claim 2, 12: Smith and Canova disclose the electronic apparatus of claim 1, wherein the first setting item is a brightness adjusting area comprising a scroll bar and an indicator (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 3, 13: Smith and Canova disclose the electronic apparatus of claim 2, wherein the at least one processor is configured to: adjust a brightness of the touch display according to the second input associated with the brightness adjusting area, as at least part of the adjusting of the setting corresponding to the first setting item according to the second input (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 4, 14: Smith and Canova disclose the electronic apparatus of claim 3, wherein the at least one processor is configured to: display the second screen comprising the brightness adjusting area comprising the indicator indicating a first point on the scroll bar (Fig. 2: 255, slider in the middle point) as at least part of displaying the second screen based on identifying the first input, and wherein the brightness of the touch display corresponds to the first point on the scroll bar while the indicator indicates the first point on the scroll bar (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 5, 15: Smith and Canova disclose the electronic apparatus of claim 4, wherein the at least one processor is further configured to: change a point on the scroll bar which is indicated by the indicator from the first point according to a change of a position associated with second input on the touch display while stopping displaying the part of the operation window (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 6, 16: Smith and Canova disclose the electronic apparatus of claim 5, wherein the at least one processor is configured to: adjust the brightness of the touch display according to the point on the scroll bar which is indicated by the indicator as at least part of adjusting the setting corresponding to the first setting item according to the second input (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 7, 17: Smith and Canova disclose the electronic apparatus of claim 1, wherein the second input comprises a continuous movement of a touch on the touch display without release of the touch (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 8, 18: Smith and Canova disclose the electronic apparatus of claim 1, wherein the first input is a user's pull-down operation on the touch display (Smith, Fig. 3A: 6:16-50, picture adjustment control overlay that has been called up by the user.)

Claim 9, 19: Smith and Canova disclose the electronic apparatus of claim 1, wherein the at least one processor is configured to display, on the touch display, the part of the operation window together with the first setting item, so that the operation window is restored as at least part of displaying the second screen by displaying the part of the operation window and stopping displaying of the portion of the first screen underneath the part of the operation window (Smith 6:16-50, pointer 302 has been re-positioned such that it is no longer over control 304. Thus, controls 304, 306 and 308 return to their first configuration. where they all are visible (opaque.))

Claim 10, 20: Smith and Canova disclose the electronic apparatus of claim 1, wherein the operation window is displayed to occupy all or a portion of the second screen (Smith, Fig. 3A: portion.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/19/2022